Judgment unanimously affirmed. Memorandum: The People concede that County Court erred in summarily denying defendant’s motion to suppress his statements (see, People v Jones, 149 AD2d 915). Defendant’s motion, however, was denied with "leave to resubmit.” Defendant did not resubmit his motion and instead, pleaded guilty to burglary in the third degree, unauthorized use of a vehicle, and criminal mischief in the fourth degree. By pleading guilty before obtaining an order finally determining the suppression issue, defendant waived his right to appeal that issue, and the statutory exception expressed in CPL 710.70 (2) does not apply to this case (see, People v Fernandez, 67 NY2d 686, 688; People v Corti, 88 AD2d 345). Defendant’s contention that the court abused its discretion by failing to order a psychiatric examination of defendant pursuant to CPL 730.30 (1) is without merit (see, People v Clickner, 128 AD2d 917, Iv denied 70 NY2d 644). (Appeal from judgment of Erie County Court, La Mendola, J. — unauthorized use of a motor vehicle.) Present — Callahan, J. P., Green, Balio, Lawton and Davis, JJ.